Citation Nr: 0003316	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-03 552A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered February 13, 
1998, which denied service connection for a low back 
condition.  


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision by the Board issued on February 13, 1998.  Along 
with his motion, which was received at the Board in March 
1999, the veteran submitted a lay statement dated in December 
1998.  No new evidence is considered in connection with a 
motion for revision of a Board decision based on clear and 
unmistakable error.  38 C.F.R. § 20.1405(b) (1999).  
Nevertheless, this lay statement is referred to the RO for 
review and appropriate action.  


FINDINGS OF FACT

1.  The February 1998 Board decision denied service 
connection for a low back condition.

2.  The moving party has alleged that the claim should have 
been granted as the evidence shows that he hurt his back in 
service and he has had a bad back since service, that the 
Board failed to allow his case in spite of ample evidence; 
that the VA failed to fulfill the duty to assist the veteran 
in the development of the claim; and that the Board failed to 
fully and accurately report his factual history.


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the February 1998 Board decision in failing to grant 
service connection for a low back condition fail to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the February 13, 1998, Board 
decision, which denied service connection for a low back 
condition.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's February 13, 1998, decision contains CUE.  That 
determination found that the veteran's back condition was not 
related to service.  

The moving party argues initially that the evidence of record 
at the time of the February 1998 decision established that he 
injured his back in service and that his current back 
disability is associated with that in-service injury.  Such 
an allegation does not constitute a valid claim of CUE.  As 
stated by the Court with respect to CUE in RO rating 
decisions, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
February 1998 decision included the available service medical 
records; post-service medical records, both VA and private, 
dated from 1964 to 1996, deck logs from the ship on which the 
veteran served, and numerous statements from the appellant as 
well as testimony presented at a personal hearing conducted 
in December 1991.  As noted in the Board's decision, the 
available service medical records failed to show any findings 
associated with a back disease or injury.  It is noted that 
some of the veteran's records were presumed lost in a fire at 
the National Personnel Records Center (NPRC).  

Post-service medical records contain a doctor's statement 
dated in 1982 that the veteran was treated shortly after 
service for a back condition, and that the veteran's family 
had informed the doctor that the injury dated to service.  
Testimony indicated that the veteran injured his back in a 
ship-board accident while trying to stop a 200 pound fire 
wall brick from falling.  However, the Board conducted 
extensive development, to include obtaining ships logs, and 
was unable to find records suggesting a back injury resulting 
from any in-service occurrence.  Thus, after weighing all of 
the evidence, the Board concluded that the preponderance of 
the evidence was against the veteran's claim that his back 
disorder was related to service.  

Based on the foregoing, the Board finds that the failure to 
conclude that the veteran had a current back disability which 
is related to service is not an "undebatable" error.  The 
February 1998 Board decision was, therefore, consistent with 
and supported by the law then applicable for determining 
whether the veteran's condition warranted service connection.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1997).  Moreover, the Board's current review confirms that 
the Board reviewed all the correct facts as they were known 
at the time of the 1998 decision.  Therefore, the Board finds 
that the denial of service connection for a low back 
condition was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.  

Similarly, the undersigned notes that the other arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the February 
1998 Board decision, but not necessarily the discrete issue 
of CUE.  The veteran has alleged that the February 1998 
decision was the product of error essentially because the 
decision failed to consider all the evidence, which he 
claimed demonstrated a current back disability associated 
with a back injury in service.  This argument represents a 
clear-cut example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

In addition, the Board notes that the veteran seems to argue 
that there was error in the decision because the VA failed to 
satisfy its duty to assist in obtaining additional medical 
evidence, to include the service records of alleged back 
treatment.  The Board notes that the development in this 
claim was thorough and that, even if that were not the case, 
such a failure is not a basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(2) (1999).  Moreover, inasmuch as the 
veteran has urged that he was under the mistaken impression 
that the local VA service organization was actually part of 
VA, this too is not an assignment of the kind of error which 
is contemplated by CUE.  Id. 

Finally, the Board notes that the veteran argues that there 
was CUE in the February 1998 Board decision in that the Board 
did not accept the Social Security Administration (SSA) 
determination on his disability as proof of a back 
disability.  However, that Board decision includes a thorough 
review of the SSA records submitted as well as a discussion 
of the basis upon which SSA awarded disability benefits.  The 
record shows that the Board fully considered all facts as the 
were known at the time of the decision.  The Board must 
consider SSA records and findings but is not bound by them, 
particularly in a case where the issue is service connection.  
Thus, there has been no failure to apply the correct 
statutory or regulatory provision nor failure to consider the 
correct facts as they were known at the time, and thus, no 
CUE.  See Damrel, 6 Vet. App. at 245. 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
February 13, 1998, decision by the Board.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the February 13, 1998, Board 
decision on the grounds of CUE is denied.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


